I dissent. No reversible error having been committed at the trial, I can see no good reason for a second trial of the cause because of an irregularity committed as to the order of proof on the value of the property sought to be condemned. It could not have prejudiced either side. The court removed every possible ground of injury — if any existed — by its instructions. There can be no room to doubt the correctness of the trial court's view, which was not observed, as to the order of proof in fixing the value of the property sought to be taken or the damages done to property by reason of its taking or severance in condemnation proceedings. This burden is upon the owner of the property sought to be taken. It is his duty to offer the proof upon the close of the plaintiff's case showing the necessity for the taking, etc. It then becomes the right of the plaintiff to rebut the evidence offered by defendant, as the owner of the property, on the issues of value and damage. The rule has never been otherwise. However, in this case no damage appears to have resulted because of a reversal of the order of proof.
Curtis, J., and Preston, J., concurred.
Hearing in Bank denied.
Seawell, J., Curtis, J., and Preston, J., dissented. *Page 658